Citation Nr: 1403948	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-26 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension claimed as secondary to posttraumatic stress disorder, diabetes mellitus, Agent Orange exposure, ischemic heart disease and medications necessary to treat service-connected disabilities.  

2.  Entitlement to an initial rating in excess of 30 percent prior to March 8, 2012 and in excess of 50 percent from March 8, 2012 for posttraumatic stress disorder.  

3.  Entitlement to an initial rating in excess of 20 percent for right lower extremity peripheral neuropathy.  

4.  Entitlement to an initial rating in excess of 20 percent for left lower extremity peripheral neuropathy.  

5.  Entitlement to an initial rating in excess of 10 percent for right upper extremity peripheral neuropathy.  

6.  Entitlement to an initial rating in excess of 10 percent for left upper extremity peripheral neuropathy.  

7.  Entitlement to an initial rating in excess of 10 percent prior to July 15, 2009, in excess of 30 percent prior to February 9, 2011, and in excess of 60 percent prior to July 4, 2011 and in excess of 60 percent from November 1, 2011 for coronary artery disease, status post non-ST segment elevation myocardial infarction.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Lincoln, Nebraska.  

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  

REMAND

The Veteran is claiming that he has hypertension based on several different theories.  He has alleged that it is secondary to his posttraumatic stress disorder (PTSD); that it is secondary to his diabetes mellitus; that it is secondary to his exposure to Agent Orange; that it is secondary to his ischemic heart disease; and/or most recently that it is secondary to medications he takes for his mental disorder.  

A VA examination was conducted in March 2012 to determine the etiology of the hypertension.  The examiner provided a negative opinion as to whether the mental disorder caused PTSD.  With regard to whether medication caused hypertension, the examiner observed that there had been no recent changes in the Veteran's medications for hypertension to indicate an aggravation issue.  Significantly, the examiner did not provide an opinion as to whether any medication the Veteran takes for service-connected disabilities causes hypertension.  In a November 2013 statement, the Veteran's representative observed that the Veteran was taking 24-33 medications including some medications such as Venlafaxine for depression and Buspirone for anxiety.  The representative alleged that these medications had side effects including hypertension and provided a cite to drugs.com.  The Board finds that another VA examination is required to determine if any of the medications the Veteran takes for his service-connected disability or disabilities is etiologically linked to his hypertension.  

The Veteran is claiming entitlement to an increased rating for his PTSD.  In July 2013, the Veteran's representative submitted 82 pages of VA medical records which pertain to his treatment for mental disorders.  This evidence was not reviewed by the RO and was not accompanied by a waiver.  The issue must be remanded to allow the RO to review the evidence.

The most recent communication from the Veteran's representative, dated in November 2013, alleges that the above cited medical records evidence an increase in mental health symptomatology since the last VA examination which was conducted in March 2012.  To ensure that the record reflects the current severity of the Veteran's mental disorder and in light of the contentions of increased symptomatology, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disability under consideration..  

The Board notes that the medical records which pertain to mental health treatment indicate that a large part of the Veteran's symptomatology is associated with recent deaths including the death of his son, mother and brother in law.  The most recent medical records include diagnoses of major depressive disorder.  Significantly, service connection is only in effect for PTSD.  The VA examiner who conducts the VA examination noted above is required to separate out, to the extent possible, the symptomatology associated with the recent events versus the symptomatology associated with the service connected PTSD which is linked to the Veteran's active duty service in Vietnam.  

The Veteran is claiming entitlement to increased ratings for his service-connected peripheral neuropathy of the upper and lower extremities.  In his April 2011 notice of disagreement, the Veteran's representative alleged that the disabilities had increased in severity since the time of the last VA examination for compensation and pension purposes.  The last pertinent VA examination was conducted in October 2010.  To ensure that the record reflects the current severity of the Veteran's peripheral neuropathy of the extremities and in light of the contentions of increased symptomatology, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected peripheral neuropathy of the extremities.  

The Veteran is claiming entitlement to an increased rating for his service-connected coronary artery disease.  VA examinations were conducted in February 2011 and October 2011.  Significantly, actual laboratory metabolic equivalent testing (METs) was not conducted at either examination.  The examiners provided the results of interview based METs testing.  It is not apparent to the Board why laboratory METs testing was not conducted.  The examination work sheet indicates that interview based METs testing should be conducted if METs by exercise testing cannot be performed for medical reasons such as congestive heart failure.  The examination reports indicate that congestive heart failure is not present.  The examiner did not provide any rationale for why exercise testing to determine METs was not conducted.  The Board finds that another VA examination is required to evaluate the service-connected coronary artery disease based on exercise METs testing unless the examiner can provide a rationale for why such testing should not be conducted.   

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After the above development is completed, the RO must schedule the Veteran for a comprehensive VA psychiatric examination to determine the current severity of the Veteran's PTSD and other current psychiatric disorders.  The claims file, all records on Virtual VA, and any additional VA treatment or evaluation records in digital formats must be made available to the examiner, and the examiner must specify in the examination report that the claims file, all records on Virtual VA, and any digital VA records have been reviewed.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms. 

The examiner must provide an opinion whether other psychiatric disabilities are present and whether their characteristics, signs, or symptoms, are differentiable from those of the Veteran's PTSD. 

The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD and any other psychiatric disability or characteristics, signs, or symptoms of other psychiatric disability which are not differentiable from the Veteran's PTSD: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and conversation normal, due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events; occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; occupational and social impairment with deficiencies in most areas due such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; the inability to establish and maintain effective relationships; total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal person hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  The report prepared must be typed.

If the examiner cannot provide any of the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

3.  After the above development in paragraph one and two  is completed, the claims file must be returned to the examiner who conducted the March 2012 VA hypertension examination and request that the examiner prepare an addendum to the examination report which addresses the question of whether the Veteran's hypertension is secondary to any medication the Veteran takes for his service-connected disabilities.  The examiner must be provided with a list of the Veteran's service-connected disabilities and the examiner must be informed that only medications for disorders which are service-connected should be considered in forming his etiology opinion.  

The claims file, all records on Virtual VA, and any additional VA treatment or evaluation records in digital formats must be made available to the examiner, and the examiner must specify in the examination report that the claims file, all records on Virtual VA, and any digital VA records have been reviewed.  The report prepared must be typed.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  After the above development in paragraph one is completed, the RO must schedule the Veteran for a comprehensive VA cardiac examination to determine the current severity of the Veteran's coronary artery disease.  The claims file, all records on Virtual VA, and any additional VA treatment or evaluation records in digital formats must be made available to the examiner, and the examiner must specify in the examination report that the claims file, all records on Virtual VA, and any digital VA records have been reviewed.  The examiner must provide accurate and fully descriptive assessments of all symptoms attributable to the service-connected disability. 

Based on a review of the claims file and the results of the Veteran's physical examination including, specifically exercise METs testing, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected early coronary artery disease is manifested by a workload of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope or requires continuous medication.  The examiner also is asked to state whether the Veteran's service-connected coronary artery disease is manifested by a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  The examiner further is asked to state whether the Veteran's service-connected coronary artery disease is manifested by more than 1 episode of congestive heart failure in the past year or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The examiner finally is asked to state whether the Veteran's service-connected early coronary artery disease is manifested by chronic congestive heart failure or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of less than 30 percent.

The examiner is advised that, if any testing cannot be conducted, to specifically include exercise METs testing, then the reasons for discontinuing such testing must be provided.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  After the above development in paragraph one is completed, the RO must schedule the Veteran for a comprehensive VA neurological examination to determine the current severity of the Veteran's peripheral neuropathy of the upper and lower extremities.  The claims file, all records on Virtual VA, and any additional VA treatment or evaluation records in digital formats must be made available to the examiner, and the examiner must specify in the examination report that the claims file, all records on Virtual VA, and any digital VA records have been reviewed.  The examiner must provide accurate and fully descriptive assessments of all symptoms attributable to the service-connected peripheral neuropathy.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed to include electro diagnostic testing.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service connected peripheral neuropathy of the upper and lower extremities.

The examiner should report all signs and symptoms necessary for rating the Veteran's peripheral neuropathy under the rating criteria.  In particular, the examiner should indicate whether the Veteran has mild, moderate, or severe impairment of the pertinent nerves of the upper and lower extremities.  A complete rationale for all opinions expressed should be provided.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the report or reports is deficient in any manner, implement corrective procedures at once.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence and argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

